Dissenting opinion by
Brosnan, J.
In view of the circumstances surrounding this case, I am unable to concur in the opinion of my associates. The reason of my dis*370sent is, that the appeal taken to the Supreme Court of the United States (which appeal is admitted to have been perfected in strict compliance with law and precedent) suspends all proceedings in this Court pending such appeal, except as this Court may be moved and empowered to act in the premises in obedience to mandate from the appellate tribunal. The application, in my opinion, should have been made before the Court now having the case in charge.